DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the maximum consistency" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hampton et al. (USPN 3,925,343).
Regarding amended Claims 1-4, Hampton teaches a powdered wheat protein or powdered vital wheat gluten which is traditionally used in yeast-leavened bakery products, therefore teaching a processed food comprising the powdered wheat protein, and having a bulk density of 40g/100cm3 or more, and teaches that traditionally powdered wheat proteins are dried using methods such as flash drying (Column 1, lines 20-40 and Table II, Powdered gluten having bulk density in g/cc of 0.42), which is equivalent to a bulk density of 42g/100cc. Applicants' Claims 1 and 3 are written in a product-by-process format and as such, it is the novelty of the instantly claimed product that needs to be established and not that of the recited process steps. In re Brown, 173 USPQ 685 (CCPA 1972); In re Wertheim, 191 USPQ (CCPA 1976). Regarding Claims 1 and 3, since the product shown by this reference is a powdered wheat protein having the claimed bulk density, the product is met. Since the powdered wheat protein taught in the art possesses the same loose bulk density and is dried using flash drying as claimed, one of ordinary skill in the art would have reasonably expected the powdered wheat protein taught in the art would possess the other claimed parameters of time to reach maximum consistency and packed bulk density.
The specific claimed characteristics of the mixograph test are not met by any reference here because Applicant has chosen to describe his product with physical characteristics that are beyond measurement by this Office and as a practical matter, the Patent Office is not equipped to manufacture products and then obtain prior art products and make physical comparisons therewith. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972) at 59 CCPA 1041. Since the above reference teaches the claimed bulk density of the powdered wheat protein, it would be expected, absent any evidence to the contrary, that the composition would meet the claimed limitations. Thus the previously mentioned limitations of Claims 1 and 3 are shown by the above reference. 
Furthermore, it has been found that “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). MPEP 2112.V.

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hampton et al. (USPN 3,925,343) in view of Murakami et al. (Journal of Food Science, 2015), made of record by Applicant.
Regarding Claim 5, Hampton is relied upon as above in the rejection of Claim 4 but does not specifically teach the processed food is a noodle.
Murakami teaches that wheat gluten improves the functionality, usability, and palatability of a variety of foods such as bread, noodles, cakes, biscuits, etc. (Page C269, Column 1, Paragraph 1). Therefore, adding the powdered wheat protein taught by Murakami to a processed food such as a noodle or a bakery good, as taught y Hampton, would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. 

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (Journal of Food Science, 2015), made of record by Applicant.
Regarding amended Claims 6-8, Murakami teaches a method for producing a powdered wheat protein comprising: step 1 of preparing a pasty raw material formed by kneading a wheat protein, an acid and water, and step 2 of drying the pasty raw material obtained in step 1 by freeze drying or flash drying, as Murakami teaches using a kneading machine to combine wheat flour and water, thereby obtaining a wet gluten, which is a wheat protein, which was then frozen and then thawed in tap water and restored to its wet gluten form, which was then dispersed in 600ml of 0.07M acetic acid and homogenized for the next five minutes (Page C270, Column 1, Paragraphs 4-5). Murakami then teaches freeze-drying the dispersed gluten to form a powder (Page C270, Column 1, Paragraphs 4-5). Murakami teaches the wheat gluten contains 67.1% moisture, which is slightly less than the amended moisture content range of 15-60% by mass, and also teaches the pasty raw material is allowed to stand for 5 minutes or more and then subjected to step 2, as set forth above. Murakami teaches dispersing the wet gluten in 0.07M (Molar) acetic acid, as set forth above. Calculations were done to convert 0.07M acetic acid into 0.067 mol/kg (molality) measurement, which is within the range claimed, by following the guidelines set forth in the NPL website Toppr.com, made of record by the Examiner, as follows.
Given:
0.07 M acetic acid solution
Molecular mass of acetic acid = 60
Density of acetic acid = 1.053 g/ml (assumed density)
0.07M acetic acid = 0.07moles in 1 L solution
n=Given mass/Molar mass
0.07moles = Given mass/60
Given mass of solute = 4.2g
4.2g acetic acid in water
Density = 1.053 g/ml
1ml = 1.053g of solution
1000ml = 1,053g of solution
1,053 g = mass of solvent + mass of solute or 4.2g
Therefore, 1,048g = mass of solvent
Molality = # moles/mass of solvent (kg)
Molality = 0.07 moles/1.048kg
Molality = 0.067 mol/kg acid
Although Murakami teaches a slightly higher moisture content than claimed for the pasty raw material recited in step 1, this limitation is seen as an intermediate method step for attaining the final powdered wheat protein, and since Murakami teaches the same drying method of flash drying to provide the powdered wheat protein, along with the other claimed method steps, and amount of acid recited, one of ordinary skill in the art would not have expected that a slightly higher moisture content would have resulted in a significantly different final product, given the majority of similarities between the claimed method and the method taught by Murakami.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (JP2007-000046), previously made of record by Applicant.
Examiners note: a machine translation was previously provide by the Examiner on the record and is referenced in the following rejection. 
	Regarding amended Claims 6-8, Kitagawa teaches a method for producing a powdered wheat protein comprising: step 1 of preparing a pasty material formed by kneading a wheat protein, an acid and water, and drying the pasty raw material by freeze drying (Paragraphs 8-10, 12, 15-24, of machine translation). Kitagawa teaches the raw gluten usually contains from about 60% to about 70% by weight of water (Paragraph 14), which reads on the moisture content of the pasty raw material of 60% by mass. Kitagawa also teaches stirring the mixture for 20 minutes (Example 1), therefore reading on Claim 7. Regarding the amount of acid recited in Claim 8, Kitagawa teaches a 1% citric acid solution used and teaches adding acid to attain a desirable pH of solution (Paragraph 18), as the powdered gluten powder produced has excellent texture even at low pH (Paragraph 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have optimized the level of citric acid solution in the pasty raw material composition in order to attain the pH desired.

Response to Arguments
Amended and new prior art rejections have been set forth in light of further consideration of the prior art by the Examiner. The previously set forth prior art rejections for the product claims have been withdrawn in light of Applicant’s claimed amendments and in consideration of the declaration which showed that the moisture content of the product resulted in a different bulk density. However, a new prior art rejection has been set forth for the product claims. Applicant’s arguments have been considered but they are not persuasive to overcome the method claims for the following reasons. The declaration under 37 CFR 1.132 filed 12/6/2021 is insufficient to overcome the rejection of the pending claims based upon 35 USC 102 and 103 as set forth in the last Office action, for the following reasons.
Applicants method claims are not commensurate in scope with the evidence presented in the declaration, as Applicant’s method claims do not require any particular bulk density or time to reach maximum consistency, as recited in the product claims. Therefore, the previously applied prior art has been maintained for the rejection of the method claims, and an additional prior art rejection was set forth in order to reject Applicant’s method claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791


/JENNA A WATTS/           Primary Examiner, Art Unit 1791                                                                                                                                                                                             	10/22/2022